In a matrimonial action in which the parties were divorced by judgment dated January 13, 1999, the defendant appeals from an order of the Supreme Court, Kings County (Deutsch, J.H.O.), dated May 7, 2002, which, after a hearing, denied that branch of his motion which was, in effect, for a downward modification of his maintenance obligation.
Ordered that the order is affirmed, with costs.
*309The defendant sought to modify the maintenance provisions of a judgment of divorce in which the terms of a stipulation of settlement had been incorporated but not merged. The Judicial Hearing Officer properly found that the defendant failed to meet his burden of establishing that the continued enforcement of the maintenance provision would create an “extreme hardship” (Domestic Relations Law § 236 [B] [9] [b]; see Matter of Alice C. v Bernard G.C., 193 AD2d 97, 111 [1993]; Harkavy v Harkavy, 167 AD2d 510, 511 [1990]).
The defendant’s remaining contentions are without merit.
Accordingly, that branch of his motion which was, in effect, for a downward modification of his maintenance obligation was properly denied. Feuerstein, J.P., Friedmann, Luciano and Townes, JJ., concur.